Citation Nr: 0217171	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine 
headaches.  

2.  Entitlement to service connection for bilateral 
conjunctivitis.

(The issues of entitlement to service connection for upper 
respiratory infection with sinusitis, entitlement to an 
initial disability rating greater than 30 percent for 
hypertensive heart disease with headaches, entitlement to an 
initial disability rating greater than 10 percent for right 
hallux rigidus with hallux abductovalgus, entitlement to an 
initial disability rating greater than 10 percent for left 
hallux rigidus with hallux abductovalgus, and entitlement to 
an initial compensable disability rating for left patellar 
tendinitis with spur will be the subject of a later 
decision).    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1993 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board is undertaking additional development on the 
issues of entitlement to service connection for upper 
respiratory infection (URI) with sinusitis, entitlement to 
an initial disability rating greater than 30 percent for 
hypertensive heart disease with headaches, entitlement to an 
initial disability rating greater than 10 percent for right 
hallux rigidus with hallux abductovalgus, entitlement to an 
initial disability rating greater than 10 percent for left 
hallux rigidus with hallux abductovalgus, and entitlement to 
an initial compensable disability rating for left patellar 
tendinitis with spur pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic migraine headaches in 
service, evidence of migraine headache in service with 
continuous symptoms thereafter, or competent evidence of a 
nexus between current migraine headaches and the veteran's 
period of service.    

3.  There is no competent evidence of current chronic 
conjunctivitis or current evidence of chronic residual of 
conjunctivitis seen in service.  


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).    

2.  Service connection for bilateral conjunctivitis is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
September 1998 and May 2002 rating decisions and the January 
1999 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate 
his claims.  In addition, by letter dated in August 2001, 
the RO explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties to identify or secure evidence, provided further 
explanation as to the requirements for establishing service 
connection, advised the veteran as to what evidence was 
already of record, and requested that he submit or authorize 
VA to obtain additional evidence relevant to his claims.  
The RO did not receive any response to this letter.  
Finally, the June 2002 supplemental statement of the case 
lists the amended regulations that implement the changes 
effected by the VCAA.  The Board finds that the RO has 
afforded the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
relevant VA examinations in 1998 and 2001.  The veteran 
submitted VA treatment records in May 1999.  Although it 
appears that more recent VA medical records exist, there is 
no indication from the record or allegation from the veteran 
that such records are relevant to either issue currently 
under the Board's consideration.  See Quartuccio, supra.  In 
addition, the veteran has not identified or authorized the 
release of any private medical records.  Finally, the Board 
finds that the evidence of record is sufficient for making a 
determination in the instant claims.  Therefore, no 
additional medical examination or opinion is needed.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board is satisfied 
that the duty to assist has been met in this case.       

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO adjudicated the claims with consideration of VCAA 
requirements, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection generally 
requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for migraine headaches and bilateral conjunctivitis. Id.  
The Board emphasizes that the first requirement in a service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, reports of VA 
ophthalmology examinations in February 1998 and July 2001 
are negative for any finding of current conjunctivitis.  
Moreover, although a history of conjunctivitis in service is 
noted, the examiners specifically found no evidence of 
chronic sequelae.  Therefore, there is no current disability 
for which service connection may be granted, such that the 
appeal must be denied.    

With respect to the claim for migraine headaches, the Board 
notes the July 2001 VA neurology provides a diagnosis of 
common migraine headache without aura.  Therefore, there is 
evidence of current disability.  However, review of service 
medical records finds absolutely no finding, diagnosis, or 
reference to migraine or other type of headache.  In fact, 
the April 1997 report of medical history shows that the 
veteran denied any past or current frequent or severe 
headaches.  Therefore, service medical records do not show 
chronic headache disability in service.  In addition, 
headache is not seen in service for purposes of establishing 
service connection on the basis of continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Moreover, there is no competent evidence of a nexus between 
the current diagnosis of migraine headache and the veteran's 
period of active duty service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
Board acknowledges that the veteran is uniquely competent to 
describe when he has headaches and with what symptomatology.  
However, the veteran is already receiving service-connected 
disability compensation for headaches associated with 
hypertensive heart disease.  See 38 C.F.R. § 4.14 (rating 
the same disability under various diagnoses is to be 
avoided).  Because his situation involves a claim for 
possible two different types of headaches, an opinion from a 
trained medical professional is needed to determine the 
proper diagnosis and etiology for each type of headache at 
issue.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In this case, both the July 2001 and the February 1998 VA 
examiners recorded for the examination report the veteran's 
description of headaches beginning in about 1995 or 1996.  
However, neither physician ultimately diagnosed the veteran 
had having migraine headaches related to his period of 
active service.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, the only 
VA outpatient record to mention headaches, dated in January 
1998, indicates that the veteran specifically associated the 
headache with missing a dose of his hypertension medication.  
The record does not otherwise provide any medical opinion as 
to the etiology of migraine headaches.  Absent such 
evidence, service connection is not in order.  

   
ORDER

Service connection for migraine headaches is denied.  

Service connection for bilateral conjunctivitis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

